DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 11/30/2020 and the specification amendment of 05/10/2021.

By the original filing, claims 1-5 are pending and have been considered below.

Specification
The specification amendment of 05/10/2021 has been reviewed and entered.

The title of the invention: “CONFIGURING A LOAD CONTROL SYSTEM” is not descriptive to the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR DISPLAYING OCCUPANCY SENSOR RANGES.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps that merely display an occupancy sensor icon and representations of range data associated with the occupancy sensor which amounts to merely gathering data and displaying it – considered a certain method for organizing human activity such as a commercial interaction involving advertising or marketing. This judicial exception is not integrated into a practical application because the claim recites generic use of a graphical user interface software to perform the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite additional data gathering steps (representations of the range of the sensor).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallo et al. (US 2015/0378574), hereafter “GALLO”.

Regarding claim 1, GALLO discloses a method of configuring a load control system using a graphical user interface software (¶11), the method comprising: 
displaying an occupancy sensor icon representing an occupancy sensor (¶50: GUI monitoring, ¶53: sensor and sensor combination examples including motion, ¶58: sensor data displaying in graph, Fig. 5C); 
displaying a representation of a first occupancy sensor range of the occupancy sensor (Fig. 3A, ¶77: concentric lines of detection range of sensor, ex. Fig. 5C); and 
displaying a representation of a second occupancy sensor range of the occupancy sensor, wherein the representation of the first occupancy sensor range represents a minor motion occupancy sensor range in which minor motions of an occupant are detectable and the representation of the second occupancy sensor range represents a major motion occupancy sensor range in which major motions of the occupant are detectable (Fig. 3A, ¶77: detection range shown by heavier and lighter concentric lines, ex. Fig. 5C).  

Regarding claim 2, GALLO discloses the method of claim 1, wherein the representation of the second occupancy sensor range is larger than the representation of the first occupancy sensor range and encompasses the representation of the first occupancy sensor range (Fig. 3A, Fig. C, detection ranges depicted – more sensitive circles closer).  

Regarding claim 3, GALLO discloses the method of claim 1, wherein the representation of the first occupancy sensor range and the representation of the second occupancy sensor range are different colors or shades of color (¶58, ¶77, Fig. 3A, Fig. 5C).  

Regarding claim 4, GALLO discloses the method of claim 1, wherein the occupancy sensor is a wall-mounted dual-tech occupancy sensor (¶50, ¶53: combination of sensors including light imaging and acoustic).  

Regarding claim 5, GALLO discloses the method of claim 1, wherein at least one of the first occupancy sensor range or the second occupancy sensor range comprise ultrasonic occupancy sensor ranges (¶53: sensors include wide variety, including combinations involving acoustic and sound).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frei et al.
US 20140005851 A1
Method and apparatus for controlling power to an electrical load based on sensor data
Vora
US 20150305123 A1
Lighting control system and method
Mohan et al.
US 20130069543 A1
Dual-technology occupancy detection
Weber et al.
US 20180322767 A1
Device and method for controlling Bluetooth enabled occupancy sensors
Barnard
US 20140297227 A1
System and method for planning and monitoring a light sensory network
Crafts et al.
US 20140265568 A1
Commissioning load control systems
Tiwari et al.
US 11036897 B2
Floor plan based planning of building systems
Garaas et al.
US 8442306 B2
Volume-based coverage analysis for sensor placement in 3d environments
WattStopper, “DLM System Installation Guide”, pages 1-36, copyright 2010 WattStopper


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179